Citation Nr: 0930950	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-19 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right-sided paralysis 
due to a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran had active duty from September 1966 to August 
1969. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona. 

In February 2005, the Veteran testified during a hearing at 
the RO before the undersigned.  A copy of the hearing 
transcript is of record.

In December 2005, the Board reopened the Veteran's previously 
denied claim, and then remanded the reopened claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development. 

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, in December 2005, this case was remanded to 
the RO/AMC for further development.  While some of the 
requested development was completed, further clarification of 
the requested VA medical examinations rendered in 2009 is 
warranted.

The Veteran asserts that he injured in back in service and 
subsequently experienced feelings of arm numbness.  During 
the February 2005 hearing, the Veteran testified that during 
service he was thrown from a truck and landed on his back.  
His service treatment records are not referable to complaints 
or diagnosis of, or treatment for, a back injury in service.

However, the Veteran's service treatment records do show 
that, in September 1967 and July 1968, he complained of leg 
cramps, numbness, and pressure at the base of his spine.  
Results of x-rays of the lumbar spine taken in July 1968 were 
normal.  Shortly after his discharge from service, in October 
1969, the Veteran was in a motor vehicle accident and, in 
November and December 1969, was treated at a VA hospital for 
complaints of numbness and weakness in his right hand.  
Neurological examinations yielded diagnoses of multiple 
sclerosis but, in September 1970, a VA examiner diagnosed 
only possible multiple sclerosis.  In September 1971, another 
VA examiner opined that there was insufficient evidence to 
diagnose multiple sclerosis.  Post-service records also show 
that the Veteran was diagnosed with multiple level back 
stenosis, and underwent lumbar and cervical laminectomies in 
1998 and 2003, respectively.  

In its December 2005 remand, the Board instructed the RO 
schedule the Veteran for the appropriate VA examination to 
determine the etiology of any currently diagnosed right-sided 
paralysis due to a back disorder found to be present.  In 
particular, the Board instructed the VA examiner to identify 
whether the Veteran has multiple sclerosis, another 
neurological disorder, or a back disorder with neurological 
symptoms.  The VA examiner was also instructed to determine 
whether the Veteran's condition had its onset in service 
(September 1967 service treatment records), or within the 
year following service (November 1969 VA hospital records); 
if it was related to the Veteran's period of service or an 
intercurrent October 1969 post-service motor vehicle 
accident; or whether such an etiology or relationship to 
service was unlikely. 

In January 2009, the Veteran underwent VA examinations for 
his spine and peripheral nerves that were conducted by the 
same examiner.

In the spine examination report, the VA examiner noted a past 
medical history that began in 1968 when the Veteran "was 
injured in Vietnam", that the Veteran's upper and lower back 
were involved, and that he had pains and tingling in his 
hands in Vietnam.  The VA examiner ruled out a finding of 
multiple sclerosis.  He said that the Veteran underwent 
cervical laminectomy with paralysis that was redone the 
following week and a lumbar laminectomy and spinal fusion in 
1998.  The VA examiner indicated that the Veteran's right-
sided paralysis was originally due to the back disorders and 
that the Veteran had "a diagnostic neurological disorder" 
that was "related to the [V]eteran's service findings on 
September 1967, when he was injured in Vietnam and also the 
September 1970 records in the VA records where he had right 
hand numbness".  

In an April 2009 response to the RO's request for a rationale 
for his opinions, the VA examiner said that after careful 
review of the Veteran's claims file, he was unable to resolve 
the issues without resort to mere speculation.

However, the Board believes further clarification of the 2009 
VA opinion is warranted.  The VA examiner should be requested 
to clarify if the Veteran's "diagnostic neurological 
disorder" (apparently right-sided paralysis) is related to 
the complaints of leg cramps and pressure at the base of the 
spine noted in the September 1967 and July 1968 clinical 
records, or to a history of back injury provided by the 
Veteran at the time of his 2009 examination?  

Also, in the January 2009 VA peripheral nerves examination 
report, the examiner diagnosed the Veteran with peripheral 
neuropathy of the hands and feet that was secondary to the 
post-service cervical and lumbar laminectomies but did not 
indicate whether the disability was related to service.  
Further clarification of the etiology of the upper and lower 
extremity peripheral neuropathy is warranted.

Additionally, the Board observes that the Veteran has not 
received adequate notice in compliance complied with the 
Veterans Claims Assistance Act (VCAA).  In particular, 
theVeteran was not provided with information, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), about 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The RO should provide the Veteran with such notification.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should issue a corrective VCAA 
notice in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Dingess/Hartman v. Nicholson, 
supra.  

2.	Then, the RO/AMC should request that the 
VA physician who performed the January 
2009 VA spine and peripheral nerve 
examinations review the examination 
reports and the Veteran's medical records, 
including the September 1967 and July 1968 
service treatment records.  The examining 
physician is specifically requested to 
address the following:

a.	What is the Veteran's "diagnostic 
neurological disorder" noted in the 
2009 spine examination, i.e., does he 
have a diagnosed disorder and, if so, 
what is it?

b.	The examiner should clarify the 
etiology of the Veteran's 
"diagnostic neurological disorder".  
Is the examiner relating the 
neurological disorder to the 
"service findings" in the September 
1967 and July 1968 in-service records 
that show treatment for leg cramps, 
numbness, and pressure at the base of 
the spine (with normal x-ray 
findings), or to a history of back 
injury provided by the Veteran at the 
time of his recent examination?  

c.	The examiner is also requested to 
render an opinion as to whether it is 
at least as likely as not (at least a 
50-50 likelihood) that the Veteran's 
peripheral neuropathy of the hands 
and feet secondary to the (post-
service) cervical and lumbar 
laminectomies is related to findings 
noted in the service medical records 
or is such an etiology unlikely (less 
than a 50 percent likelihood). 

3.	If, and only, if the January 2009 VA 
examiner is unavailable, should the 
Veteran's medical records then be 
forwarded for review by another VA 
orthopedist and/or neurologist to 
determine the etiology of any right-sided 
paralysis found to be present.  An 
examination should be scheduled only if 
deemed necessary by the examining 
physician(s).  Based on a thorough review 
of the claims files and any examination 
findings, the physician examiner(s) 
is(are) to address the following: 

a.	is it at least as likely as not 
(i.e., to at least a 50 percent 
degree of probability) that the 
Veteran has multiple sclerosis or 
another diagnosed neurological 
disorder, or is such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  If 
multiple sclerosis or another 
neurological disorder is diagnosed, 
the examiner is requested to render 
an opinion as to whether the 
Veteran's complaints noted in the 
September 1967 service medical 
records, or the November 1969 VA 
hospital records, represent the onset 
of the diagnosed disorder?

b.	If the Veteran is not found to have a 
diagnosed neurological disorder, the 
examiner(s) is (are) requested to 
render an opinion as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed back disorder 
with neurological symptoms is related 
to the Veteran's period of service, 
including the findings noted in the 
September 1967 and subsequent service 
medical records (when complaints of 
leg cramps and pressure at the base 
of the spine were noted) and the 
September 1970 VA medical records 
(when complaints of right hand 
numbness were noted), or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.	To the extent possible, the 
examiner(s) is (are) requested 
separate any residuals of the 
Veteran's intercurrent 1969 post 
service motor vehicle from any injury 
incurred in service.  A complete 
rationale should be provided for all 
opinions offered.  The claims files 
should be made available to the 
reviewer(s) prior to examination and 
the examination report should 
indicate if the Veteran's medical 
records were reviewed. 

Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

4.	The Veteran should be advised in writing 
that it is his responsibility to report 
for the VA examination(s), to cooperate 
with the development of his claim, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.	Thereafter, the RO/AMC should readjudicate 
the Veteran's claim for service connection 
for right-sided paralysis due to a back 
disorder.  If the benefit sought on appeal 
is not granted, the appellant should be 
provided with a supplemental statement of 
the case (SSOC). The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the May 
2009 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




